DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments 

Claims 1-3, 9-15, 17-19, 25-30, 32-34, 41, 42, 46-48, and 51-53 are pending. Claims 1-3, 9-15, 46-48, and 51-53 are withdrawn. Claims 4-8, 16, 20-24, 31, 35-40, 43-45, 49, and 50 are cancelled. Amendments to claims 1, 2, 17, 18, 26, 42, and 46 filed on 106/26/2020 are acknowledged. 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-19, 25-30, 32-34, 41, and 42 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which 

Regarding claim 17, while there is written description support for a cathodic working electrode comprising a nanostructured Fe catalyst (see paragraphs 0106 and 0107 of the specification), there appears to be no written description support for making a cathodic working electrode comprising a nanostructured catalyst comprises materials other than those listed above. Although the specification does mention some other materials in paragraphs 0061-0067 of the specification, absence of any supporting description on how to make any nanostructured catalyst other than a nanostructured Fe catalyst appears to show that the applicants was in possession of making only a nanostructured Fe catalyst.

Claims 18, 19, 25-30, 32-34, 41, and 42 are also rejected, because they depend from the rejected claim 17.

Claims 17-19, 25-30, 32-34, 41, and 42 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a nanostructured Fe catalyst (see paragraphs 0105 and 0106 of the specification), does not reasonably provide enablement for nanostructured catalyst comprising materials other than Fe.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.


(A) The breadth of the claims;  
(B) The nature of the invention;  
(C) The state of the prior art;  
(D) The level of one of ordinary skill;  
(E) The level of predictability in the art;  
(F) The amount of direction provided by the inventor;  
(G) The existence of working examples; and  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The broadest reasonable interpretation of claim 17 encompasses all nanostructured catalysts embodying morphological features of any shape with at least one dimension in the range of 1 nm to 1000 nm. The specification discloses sufficient information for one of ordinary skill in the art to make nanostructured Fe catalysts (see paragraphs 0105 and 0106 of the specification). However, the specification does not provide direction on how to make nanostructured. At the time of filing, the state of the art was such that there was no general process for making nanostructured catalysts suitable for reduction of dinitrogen.  Thus, the disclosed description on how to make a nanostructured Fe catalyst in paragraphs 0106 and 0107 of the specification does not bear a reasonable correlation to the full scope of the claim, because nanostructured catalysts (other than nanostructured Fe catalysts) suitable for reduction of dinitrogen were not known in the art. Further, the art of making nanostructured catalysts suitable for reduction of dinitrogen is considered to be unpredictable. Thus one of ordinary skill 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-19, 25-30, 32-34, 41, and 42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 17, paragraph (i), with respect to the limitation "a cation selected from the group consisting of PR1-4, NR1-4, and C4H8NR2,” in the case wherein two R groups connect to form a monocyclic or heterocyclic ring, it is unclear if “R” means a single R group or two R groups connected to form a monocyclic or heterocyclic ring.

Similarly, paragraph (ii), with respect to the limitation " an anion selected from the group consisting of (RO)xPF6-x, (RO)xBF4_x, R'SO2NSO2R', R'SO2C(SO2R')(SO2R'), FSO2NSO2F, C204BF2, C204PF4, RC204BF2, RC204PF4, CF3SO3, R'S03, R'C02, CF3COO, R'xPF6_x (FAP), and R'xBF4_x,” in the case wherein two R’ groups connect to form a monocyclic or heterocyclic ring, it is unclear if “R’” means a single R’ group or two R’ groups connected to form a monocyclic or heterocyclic ring.

Regarding claim 18, while the claim recites “R is a perfluoroalkyl moiety”, the specification recites “Rf is a perfluoroalkyl” (see paragraph 0028). The inconsistency between the claim and the specification makes the claim indefinite.

Regarding claim 27, the lack of a corresponding structure described in the specification as performing the claimed function of pressurizing in the limitation “pressurising means” renders the claim indefinite.

Claims 18, 19, 25-30, 32-34, 41, and 42 are also rejected, because they depend from the rejected claim 17.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is “pressurising means” in claim 27.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. It is noted that there is no corresponding structure described in the specification as performing the claimed function of pressurizing in the limitation “pressurising means” in claim 27.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-19, 26-28, 33, 34, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2016/0138176 (hereinafter called Yoo), in view of Ignatev et al, “New Ionic Liquids with Tris(perfluoroalkyl)trifluorophosphate (FAP) Anions, Journal of Fluorine Chemistry 126 (2005) 1150-1159 (hereinafter called Ignatev).

Regarding claims 17-19, Yoo discloses a cell for electrochemical reduction of dinitrogen to ammonia, the cell comprising: a cathodic working electrode 40 comprising a nanostructured catalyst 62 for reduction of dinitrogen and a counter electrode 30 (see Fig. 3 and paragraph 0037), and an electrolyte comprising one or more liquid salts in contact with the cathodic working electrode wherein the liquid salt is formed by a combination of: (i) a pyrrolidinium cation (reads on C4H8NR2) (see paragraphs 0012 and 0044); and (ii) an anion selected from the group consisting of BF4- (reads on (RO)xBF4-x and R'xBF4-x), CF3(CF2)7SO3 (reads on R'S03), R’CO2, CH3CO2 (reads on R'C02), and PF6- (reads on R'xPF6-x), and wherein each R' group is independently linear, branched, or cyclic and comprises from 1 to 18 carbon atoms, optionally partially or completely fluorinated (see paragraphs 0012 and 0044).  

However, Yoo does not explicitly disclose the requirement of claim 18 that the liquid salt is formed by a combination of: (i) a cation selected from the group consisting of C4mpyr, P6,6,6,14, and [[P(C2Rn)41P(C2Rf}4 where R is a perfluoralkyl moiety; and (ii) an anion selected from the group consisting of (C2F5}3PF3 JeFAPI, NfO, PFO, FSI, NTf2, B(otfe)4, and CF3COO. Yoo also does not explicitly teach that the liquid salt is selected from the group consisting of 6,6,6,14][eFAP], [C4mpyr][eFAP], [P6,6,6,14 ][F9C4SO3], [P6,6,6,14 ][PFO], [C4mpyr][perfluorobutanesulfonate], and [C4mpyr] [PFO].

Ignatev teaches synthesis of new-generation ionic liquids having tris(perfluoroalkyl)trifluorophosphate (FAP) anions (see Abstract). Ignatev further teaches that such FAP-ionic liquids show excellent hydrolytic stability, low viscosity, and high thermal and electrochemical stability (see Abstract). Ignatev further teaches that trihexyl(tetradecyl)phosphonium FAP (same as [P6,6,6,14][eFAP]) has a high electrochemical window of 6.3 V, and 1-Butyl-1-methylpyrrolidinium FAP (same as[C4mpyr][eFAP]) has a high electrochemical window of 6.6 V (see Table 3 on page 1153).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method for electrochemical synthesis of ammonia as taught by Yoo with a reasonable expectation of success and with predictable results by performing the electrochemical synthesis using one of the new-generation ionic liquids such as trihexyl(tetradecyl)phosphonium FAP (same as [P6,6,6,14][eFAP]) or 1-Butyl-1-methylpyrrolidinium FAP (same as[C4mpyr][eFAP]) . The person with ordinary skill in the art would have been motivated to make this modification, because Ignatev teaches that the advantage of the modification would be a high electrochemical window excellent hydrolytic stability, low viscosity, and high thermal stability (see Abstract).

Regarding claim 26, Yoo further teaches a heater 22 to maintain a temperature of the electrolyte between 20 °C and 450 °C (see Fig. 5 and paragraphs 0018 and 0038), overlapping the claimed range of between  -35 °C and 200 °C. 



Regarding claim 27, Yoo further discloses that nitrogen gas may be injected to the nitrogen supply unit 50 at a pressure in a range of about 1 bar to about 20 bars (see Fig. 1 and paragraph 0034), implicitly teaching pressurizing means.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the cell taught by Yoo in view of Ignatev with a reasonable expectation of success and with predictable results by modifying the pressurizing means taught by Yoo to achieve the claimed pressure range. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 28, Yoo further discloses a power device adapted to pass an intermittent current between the cathodic working electrode and the counter electrode (see paragraphs 0009, 0033, 0040, and 0042).

Regarding claim 33, the limitation “the reduction of dinitrogen to ammonia occurs principally in a region adjacent a three phase boundary on the working surface of the cathodic working electrode” is directed to a function of the cell. A claimed apparatus must be distinguished from the prior art apparatus on the basis of structure. Therefore, the patentability of an apparatus 

	  
Regarding claim 34, Yoo teaches that the nanostructured electrocatalyst is adjacent an outer surface of the cathodic working electrode (see Fig. 3 and paragraph 0037) and this would reasonably expected to createPage 7 of 14Application No. 16/075,562Application Filing Date: August 3, 2018 Docket No. SMO18303PCTUSa gas/electrolyte/metal three phase boundary region where electrolysis principally takes place. 

Regarding claim 41, Yoo teaches that water may be supplied from the outside through a water supplier, where water is a source of hydrogen for ammonia synthesis (see paragraph 0045). (reads on molecular liquid). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the above-modified cell with a reasonable expectation of success and with predictable results by determining a suitable percentage of water by routine experimentation. Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2016/0138176 (hereinafter called Yoo), in view of Ignatev et al, “New Ionic Liquids with Tris(perfluoroalkyl)trifluorophosphate (FAP) Anions, Journal of Fluorine Chemistry 126 (2005) 1150-1159 (hereinafter called Ignatev), as shown for claim 17 above, and further in view of US patent application publication no. 2016/0194767 (hereinafter called Mulder).

Yoo in view of Ignatev does not explicitly teach a cell assembly formed by stacking in series two or more cells.  

Mulder teaches a cell assembly formed by stacking in series two or more cells (see paragraph 0067).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the cell taught by Yoo in view of Ignatev with a reasonable expectation of success and with predictable results by forming a cell assembly by stacking in series two or more cells as taught by Mulder. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2016/0138176 (hereinafter called Yoo), in view of Ignatev et al, “New Ionic Liquids with Tris(perfluoroalkyl)trifluorophosphate (FAP) Anions, Journal of Fluorine Chemistry 126 (2005) 1150-1159 (hereinafter called Ignatev), as shown for claim 17 above, and further in view of US patent application publication no. 2016/0083853 (hereinafter called Botte).

Yoo further discloses that since the ionic liquid does not have water, nitrogen gas is supplied after being saturated with vapor, and hydrogen produced during dissociation of water vapor is used for ammonia synthesis (see paragraph 0045). However, Yoo in view of Ignatev does not explicitly teach a humidifier for humidifying the dinitrogen gas, and the cell further adapted to pass the humidified dinitrogen gas in a stream over the cathodic working electrode.  

Botte teaches using a humidifier to provide a sufficient degree of humidity to the nitrogen containing gas, because water is a reactant consumed in the reduction reaction of nitrogen to form ammonia (see paragraph 0026).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the cell taught by Yoo in view of Ignatev with a reasonable expectation of success and with predictable results by adding a humidifier and adapting the cell to pass the humidified dinitrogen gas in a stream over the cathodic working electrode as taught by Botte. The person with ordinary skill in the art would have been motivated to make this modification, because both Yoo and Botte teach that water is a reactant consumed in the reduction reaction of nitrogen to form ammonia (see Yoo – paragraph 0045 and Botte - paragraph 0026).
. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2016/0138176 (hereinafter called Yoo), in view of Ignatev et al, “New Ionic Liquids with Tris(perfluoroalkyl)trifluorophosphate (FAP) Anions, Journal of Fluorine Chemistry 126 (2005) 1150-1159 (hereinafter called Ignatev), as shown for claim 17 above, and further in view of US patent application publication no. 2006/0049063 (hereinafter called Murphy).

Yoo in view of Ignatev does not explicitly teach that the electrolyte comprises a membrane chosen from a polymer electrolyte, gelled ionic liquid electrolyte, or porous separator.  

Murphy teaches that the electrolyte solution may be held within a polymer matrix or a gel (both read on a membrane) (see paragraphs 0035 and 0036). 

 It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the cell taught by Yoo in view of Ignatev with a reasonable expectation of success and with predictable results by having the electrolyte comprise a membrane chosen from a polymer electrolyte or a gelled ionic liquid electrolyte as taught by Murphy. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2016/0138176 (hereinafter called Yoo), in view of Ignatev et al, “New Ionic Liquids with Tris(perfluoroalkyl)trifluorophosphate (FAP) Anions, Journal of Fluorine Chemistry 126 (2005) 1150-1159 (hereinafter called Ignatev), as shown for claim 17 above, and further in view of US patent no. 2,500,008 (hereinafter called Richardson).

Yoo in view of Ignatev does not explicitly teach including an ultrasonic source for applying energy of ultrasonic frequency to the electrolyte.  

Richardson teaches a process for producing ammonia by catalytic synthesis, in which the reaction is promoted by subjecting the gases to be reacted in the presence of a catalyst to vibrations at ultrasonic frequency which serves to separate the synthesized ammonia from the catalyst and to bring fresh gas molecules in contact therewith, thus promoting the reaction (see column 1, lines 1-7 and 40-58).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the cell taught by Yoo in view of Ignatev with a reasonable expectation of success and with predictable results by adding an ultrasonic source for applying energy of ultrasonic frequency to the electrolyte as taught by Richardson. The person with ordinary skill in the art would have been motivated to make this modification, because Richardson teaches that subjecting the gases to be reacted in the presence of a catalyst to vibrations at ultrasonic frequency serves to separate the synthesized ammonia from the catalyst and to bring fresh gas molecules in contact therewith, thus promoting the reaction (see column 1, lines 1-7 and 40-58).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2016/0138176 (hereinafter called Yoo), in view of Ignatev et al, “New Ionic Liquids with Tris(perfluoroalkyl)trifluorophosphate (FAP) Anions, Journal of Fluorine Chemistry 126 (2005) 1150-1159 (hereinafter called Ignatev), as shown for claim 17 above, and further in view of international patent application publication no. WO 2016/178590 (hereinafter called Pardal), and US patent application publication no. 2016/0118198 (hereinafter called Okuno).



Pardal teaches that in an electrochemical process for reduction of carbon dioxide to carbon monoxide (see Abstract). Pardal teaches using an electrolyte comprising an ionic liquid and an organic solvent additive like dimethyl sulfoxide present in a concentration of less than 20% weight (see the paragraph spanning pages 10 and 11). 

Okuno teaches that when an ionic liquid contains an organic solvent, the viscosity of the ionic liquid is reduced (see paragraph 0076).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by with a reasonable expectation of success and with predictable results by having the electrolyte also comprise dimethyl sulfoxide present in a concentration at a concentration around the range of less than 20% weight taught by Pardal. The person with ordinary skill in the art would have been motivated to make this modification, because Okuno teaches that when an ionic liquid contains an organic solvent, the viscosity of the ionic liquid is reduced (see paragraph 0076). Further, it has been held by the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Response to Arguments 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 17 under 35 USC 103, Applicants assert on page 22, 2nd paragraph, of their communication dated 06/26/2020 that no specific ionic liquid is used in the single example provided by Yoo. Thus, the teachings of Yoo would lead one to select the preferred imidazolium, not pyrrolidinium as claimed. Applicants' arguments are not persuasive, because Yoo only suggests various combinations of cations and anions (see paragraph 0044), but does not teach a specific ionic liquid as admitted by the applicants. Since Ignatev teaches the properties of various specific ionic liquid, one of ordinary skill in the art would have been motivated to use the ionic liquids taught by Ignatev.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/SALIL JAIN/Examiner, Art Unit 1795